Citation Nr: 9916145	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for uveitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active military duty from June 1970 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in February 1994 and July 1998 by the 
Baltimore, Maryland Regional Office (RO).  This case was 
previously before the Board in April 1998 and remanded for 
additional development and adjudication.  


FINDINGS OF FACT

1.  The veteran's sarcoidosis is not productive of moderate 
disability with considerable pulmonary fibrosis and moderate 
shortness of breath on slight exertion; the evidence does not 
show pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  

2.  The veteran's sarcoidosis is currently manifested by 
pulmonary function test results of FEV-1 at 95 percent 
predicted and FEV-1/FVC at 98 percent.  


CONCLUSION OF LAW

The criteria for an increased rating for sarcoidosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.97, Code 6802 (1996); 38 C.F.R. § 4.97, 
Code 6846 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  A diagnosis of sarcoidosis was reported 
shortly after the veteran's discharge from service in 1971.  
He filed a claim for VA benefits and was granted service 
connection for sarcoidosis in 1973, and a 10 percent 
evaluation was assigned.  A number of later medical records 
are on file which note that the veteran's history of 
sarcoidosis was asymptomatic and that he had not received any 
treatment for sarcoidosis between 1973 and 1992.  The RO 
denied the veteran's claim for a rating in excess of 10 
percent for sarcoidosis in 1992.

The veteran filed his current claim for increase in July 
1993.  VA treatment records for 1992 to 1994 are of record.  
These records show the veteran was hospitalized in September 
1992 for polysubstance dependence.  It was noted that he had 
a history of sarcoidosis which was inactive at the time.  A 
March 1993 chest X-ray showed no definite active sarcoidosis 
or superimposed infection.  In June 1993 the veteran was 
evaluated for complaints of increased episodes of shortness 
of breath, chest discomfort on breathing and bending and 
night sweats.  The clinical assessment was history of 
sarcoidosis, 1971 with no current pathology identified.  On 
evaluation in October 1993 the clinical impression was 
history of sarcoidosis diagnosed in 1971, currently inactive 
and likely to remain in remission.  His most recent chest X-
rays were in November 1994 and showed no active disease.

On VA examination in October 1994 the veteran was not taking 
any medication for sarcoidosis.  Examination showed a normal 
thorax and no cough or expectoration.  There was no evidence 
of cyanosis or dyspnea and expiration/inspiration was 33-34.  
Lung fields were clear to percussion and auscultation and 
pulmonary function tests (PFT) were normal.  PFT showed FEV-1 
(forced expiratory volume in one second) of 102 percent 
predicted and FEV-1/FVC (the ratio of forced expiratory 
volume in one second to forced vital capacity) of 101 percent 
predicted.  The diagnosis was history of sarcoidosis of the 
lungs, with no residuals evident at the time of examination.

Additional VA outpatient treatment records show the veteran's 
FEV-1 on a February 1997 pulmonary function testing was 
measured at 83 percent of predicted and his FEV-1/FVC was 
measured at 85 percent of predicted.  The examiner summarized 
the pulmonary function testing results as mild obstructive 
ventilatory defect and mild defect in gas transfer.  The 
examiner concluded that the reduced diffusion capacity and 
airflow obstruction were consistent with emphysema.

On subsequent VA examination in August 1997 the veteran was 
not currently in active treatment for sarcoidosis.  He 
reported a dry cough and shortness of breath on one flight of 
stairs, described as mild.  Previous chest X-rays were 
reviewed and noted as normal.  On examination the head and 
neck were normal and there was no evidence of sarcoid in the 
mouth or in the nose.  The chest was clear to auscultation 
and percussion.  The heart showed good quality tones, was not 
enlarged and there were no murmurs.  Respiration was easy, 
normal and without using any accessory muscles or pursing the 
lips.  There was no evidence of clubbing of the fingers or 
cyanosis.  The diagnosis was normal examination with history 
of sarcoidosis.  The veteran's FEV-1 on September 1997 
pulmonary function testing was measured at 95 percent of 
predicted and FEV-1/FVC was measured at 98 percent of 
predicted.  Diffusion capacity of carbon monoxide (DLCO) was 
79 percent of predicted.  The examiner summarized the 
pulmonary function testing results as a mild defect in gas 
transfer.  

Analysis.  The Board finds that the veteran's claim for an 
increased rating for sarcoidosis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), in that he has presented a 
claim which is plausible.  The Board is satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991); Proscelle v. 
Derwinski, 2 Vet.App. 269 (1992).  Where, as in this case, an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  The veteran's 10 percent 
has been in effect for more than 20 years and is protected.  
38 U.S.C.A. § 110 (West 1991).

During the pendency of this appeal, the rating criteria for 
evaluating sarcoidosis have been revised.  See 61 FR 46727, 
Sept. 5, 1996, effective Oct. 7, 1996.  Under the old rating 
criteria, there was no specific code for sarcoidosis, and the 
veteran's disability was evaluated pursuant to Code 6899-
6802.  Under the revised criteria, sarcoidosis is evaluated 
under Code 6846, with reference to Code 6600 for active 
disease or residuals and for the specific body system 
involved for extra-pulmonary involvement.

The "old" criteria, in effect prior to October 7, 1996, 
provided that a 10 percent rating was warranted for 
pneumoconiosis which is definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 30 
percent rating is warranted for moderate symptoms with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  38 
C.F.R. § 4.97, Code 6802 (1996).

Effective October 7, 1996, Code 6846 was added to 38 C.F.R. § 
4.97; the new code provides criteria for rating sarcoidosis 
with pulmonary involvement.  This revised code provides that 
a noncompensable rating is to be assigned for sarcoidosis 
with chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  A 30 percent 
rating is assigned for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Active disease or residuals of 
sarcoidosis may also be rated as chronic bronchitis.

Under the "new" rating criteria, a 10 percent rating is 
warranted for chronic bronchitis when there is a FEV-1 of 71 
to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) 66 to 80 percent predicted.  A 30 percent rating is 
warranted when there is a FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 
to 65 percent predicted.  38 C.F.R. § 4.97, Code 6600 (1998).  

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  The new rating criteria were deemed sufficiently 
different from those in effect at the time of the February 
1994 decision on appeal that the veteran was scheduled for a 
VA examination in August 1997, and the RO analyzed the 
veteran's claim under the revised respiratory regulations in 
its July 1998 Supplemental Statement of the Case.  Therefore, 
the Board will address both the old and new rating criteria 
and apply that criteria which are more favorable to the 
veteran in rating the service-connected sarcoidosis.

Under the old criteria, a higher rating is assignable for 
moderate disability.  In connection with the 1997 
examination, the veteran reported mild shortness of breath on 
one flight of stairs and occasional dry cough with no other 
systemic effects of sarcoidosis noted.  There were no 
clinical observations of considerable pulmonary fibrosis or 
moderate dyspnea on slight exertion as required for a 30 
percent rating.  Moreover the evidence does not show 
symptomatic pulmonary fibrosis or moderate dyspnea on 
extended exertion, which are the criteria for the 10 percent 
rating the veteran currently holds.  Sarcoidosis was 
diagnosed by history only with no persistent symptoms 
directly attributable to this disability indicated.  The 
examiner indicated that the veteran was not currently taking 
any medications to control his sarcoidosis.  Because the 
evidence does not indicate that the veteran's sarcoidosis is 
of sufficient severity to warrant a higher, 30 percent 
disability evaluation, an increase above 10 percent under 
Code 6600, as in effect prior to October 7, 1996, is not 
warranted.

Considering the new rating criteria of Code 6846, the 
evidence shows no symptoms or physiologic impairment due to 
sarcoidosis.  An increased evaluation is not warranted as the 
evidence does not show pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids. 

The new rating criteria are for the most part based on 
pulmonary function testing results.  The most recent VA 
pulmonary function testing in 1997 shows the FEV-1 was 
recorded as 95 percent, the FEV-1/FVC as 98 percent and DLCO 
as 79 percent of the predicted values.  Therefore, a 30 
percent disability evaluation is not warranted as there is no 
evidence that the veteran had an FEV-1 of 56 to 70 percent of 
the predicted value or FEV-1/FVC of the same.  In this case, 
the pulmonary function tests indicate that the veteran is 
properly rated at 10 percent disabling under the new rating 
criteria.  

It is the Board's conclusion that the veteran's sarcoidosis 
is best represented by no more than a 10 percent rating, 
whether evaluated under either the old or the revised 
criteria.

The veteran has not asserted and the medical evidence does 
not demonstrate sarcoidosis involving any other organs.  
Accordingly, it is the opinion of the Board that further 
physical examination is not necessary.


ORDER

Entitlement to an increased evaluation for sarcoidosis is 
denied.


REMAND

The veteran contends that his service-connected uveitis is 
more disabling than the current noncompensable evaluation 
reflects.  

In an October 1998 statement, the veteran indicated that his 
uveitis had become active and that he was currently on 
medication due to eye infection.  Outpatient treatment 
records dated in September and October 1998 show the veteran 
was treated for mild uveitis, bilateral.  As it appears that 
the veteran's uveitis is currently active, the Board believes 
that a request for additional evidence of current treatment 
is appropriate prior to appellate consideration of the 
veteran's claim.  Also a VA medical examination is necessary 
for a fully informed evaluation of the claim on appeal, 
wherein all previous records are reviewed, necessary testing 
is conducted, and the severity of the veteran's service-
connected uveitis is clearly identified with reference to the 
rating criteria, including all residuals associated 
therewith.

Accordingly, in view of the foregoing, the appeal is REMANDED 
for the following actions:

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected uveitis since October 1998.  
These records should include hospital 
reports, physician treatment notes, and 
any other records not previously made a 
part of the claims folder.  Complete 
copies of all records should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
eye examination to determine the current 
status of his service-connected uveitis 
and any related debilitating effects.  
All indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The 
examiner should describe the veteran's 
complaints and current clinical findings 
in detail.  The examiner should be asked 
to render an opinion as to whether the 
uveitis is active or in remission.  The 
examiner should comment on any impairment 
of visual acuity or field loss, pain, 
rest requirements or episodic incapacity 
due to uveitis.  The basis for the 
conclusions reached should be stated in 
full.  It is imperative that the claims 
file in this case be made available to 
the examiner for use in the study of the 
case.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

